Citation Nr: 0428589	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  02-14 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two siblings


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 RO decision which 
denied an increase in a 30 percent evaluation for PTSD.  
Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU) was also denied.  

In February 2001, the veteran filed a notice of disagreement 
as to the issue of an increased rating for PTSD.  A statement 
of the case pertaining to the issue was issued in October 
2001.  Later that month, the veteran filed a request for a 
videoconference hearing in connection with his claim.  In 
October 2002, the RO received copies of the veteran's 
substantive appeal and hearing request which purportedly were 
initially mailed in October 2001.  

In April 2003, the Board remanded the claim in order for a 
videoconference hearing to be scheduled.  The hearing was 
scheduled in May 2003; however, the veteran failed to report.  
In a June 2003 statement in support of his claim, the veteran 
indicated that he wished to appeal the prior denial of an 
increased evaluation for PTSD.  In December 2003, the Board 
notified the veteran that his appeal addressing entitlement 
to an increased rating for PTSD possibly would be dismissed 
for lack of jurisdiction.  In January 2004, the veteran again 
requested a videoconference hearing in connection with his 
claim.  In a March 2004 remand, the Board determined that 
upon further review the veteran's October 2001 request for a 
videoconference hearing on the appealed issue was sufficient 
to constitute a substantive appeal.  The claim was again 
remanded in order to schedule a videoconference hearing.  

A videoconference hearing was held in May 2004, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

In his June 2003 statement in support of his claim, the 
veteran also indicated that he wished to reopen his 
previously denied claim regarding entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Thus, the veteran's claim for a 
total rating based on individual unemployability is referred 
to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the veteran contends that his service-connected 
PTSD is of such severity that an evaluation in excess of 30 
percent is warranted.  In this regard, it is noted that 
during the May 2004 videoconference hearing, the veteran 
indicated that he currently received regular treatment at the 
Charleston, South Carolina VA Medical Center.  The most 
recent treatment records on file are dated in July 2000.  

In addition, in a June 2003 statement in support of his 
claim, the veteran noted that he had been receiving Social 
Security Administration (SSA) disability benefits since 2001.  
Because the veteran has reported receipt of SSA disability 
benefits, VA has a statutory duty to acquire both the SSA 
decision and the supporting medical records pertinent to a 
claim.  Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The duty 
to assist also includes obtaining a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The most recent VA psychiatric examination was conducted in 
September 2000.  The veteran has made statements and offered 
testimony that can be construed as reporting an increase in 
his symptoms.  Accordingly, the Board is of the opinion that 
the veteran should be afforded a thorough and contemporaneous 
VA psychiatric examination.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The AMC or RO should obtain records 
of the veteran's treatment for PTSD at 
the Charleston, South Carolina VA Medical 
Center for the period since July 2000.  

2.  The AMC or RO should obtain from the 
SSA the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  The AMC or RO should then afford the 
veteran a VA psychiatric examination to 
evaluate the current extent and severity 
of PTSD.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum to 
that report.  The examiner should then 
report current symptoms attributable to 
PTSD, and the effect of PTSD on the areas 
of work, school, family relations, 
judgment, thinking, and mood.  The 
examiner should also report a current GAF 
score attributable, if possible, solely 
to PTSD.  

4.  The AMC or RO should readjudicate the 
issue of entitlement to an increased 
rating for PTSD.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


